DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 of the claim set received 7/23/2020 are pending.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
A. Claims 1-10, drawn to a gas turbine power plant, classified in F02C3/10.
B. Claims 11-20, drawn to a method for coupling, classified in F01D15/10.
The inventions are independent or distinct, each from the other because:
Inventions B and A are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case (1) the process as claimed can be practiced by a gas turbine power plant where the gas turbine engine rotates the power turbine via a direct mechanical connection as opposed to the apparatus A where the first power turbine is absent mechanical connection to the first gas turbine [engine].
During a telephone conversation with attorney Stephen Komarec on 3/18/2022 a provisional election was made without traverse to prosecute the invention of A, claims 1-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US 2018/0298777) in view of Hurley (US 6,140,803).
Regarding Claims 1 and 2, Nguyen discloses in Fig. 1, a gas turbine power plant comprising: 
a first gas turbine (the engine comprising compressor 18, combustor 20 and turbine 22); 
a first power turbine 24 fluidly connected to the first gas turbine (18+20+22) (see 34), the first power turbine 24 absent mechanical connection to the first gas turbine (18+20+22) (see arrangement of distinct drive shafts 33 and 26); 

an electric generator 14 mechanically connected to the output 44.
Nguyen further discloses the wherein the electric generator 14 can be operated as a synchronous generator which can be accelerated to an operational speed by the power turbine 24 responsive to a controller 72 before the clutch 46 is disengaged (read para. 0019).
Nguyen does not disclose the controller configured to: 
identify that a rotational speed of the electric generator is greater than a rotational speed of the first power turbine; 
determine a difference between the rotational speed of the electric generator and the first power turbine; 
in response to the difference being greater than a threshold, control the first gas turbine to a first maximum acceleration of the first power turbine; and 
in response to the difference being equal or less than to the threshold, control the first gas turbine to a second maximum acceleration of the first power turbine, the second maximum acceleration less than the first maximum acceleration.
Hurley discloses in Fig. 1, a prime mover 18 (which can be a “power” turbine, as read at col. 4, ll. 13-14) configured to accelerate a synchronous condenser 12 to an operational speed 48 responsive to a controller 40 (read col. 4, l. 59-col. 5, l. 16) before a clutch 20 is disengaged (read col. 3, l. 66-col. 48).  Hurley teaches the controller is further is configured to:
identify that a rotational speed 48 of the electric generator 12 is greater than a rotational speed (rotor speed) of the first power turbine 18 (see Fig. 2 showing the speed of the power turbine being increased up to the rotational speed, i.e. the desired operational speed, of the generator 48; the speed is increased because the controller identifies that the turbine speed is less that the operational speed 48 of the generator); 
determine a difference between the rotational speed of the electric generator 48 and the first power turbine (necessarily must be done in order to modify the acceleration rate at a set speed 44 as shown in Fig. 2 and discussed at col. 4, l. 59-col. 5, l. 16); 
in response to the difference being greater than a threshold (i.e. prior to the power turbine reaching the speed at point 44 of Fig. 2), control a first maximum acceleration of the first power turbine (the acceleration before point 44 of Fig. 2 as described at co. 4, l. 65-col. 5, l. 1); and 
in response to the difference being equal or less than to the threshold (at point 44), control a second maximum acceleration of the first power turbine (the acceleration after point 44 of Fig. 2 as described at col. 5, ll. 2-6), the second 
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the controller of Nguyen to include the controller functions taught by Hurley in order to enable successful synchronization of the synchronous condenser in a safe and quick manner (Hurley col. 3, ll. 10-26 and col. 7, ll. 13-24).  It is clear that Nguyen controls acceleration of the power turbine 24 via control of the gas turbine (the engine comprising compressor 18, combustor 20, and turbine 24) because it is driven by combustion gases 34 from the gas turbine such that in the combination the acceleration rates of the power turbine are the result of control/operation of the gas turbine.
Regarding Claim 3, Nguyen in view of Hurley teaches the claimed invention as discussed above.  Nguyen additionally discloses a rotational speed sensor to measure the rotational speed of the electric generator 14 (read para. 0019, a sensor is necessarily provided in order to determine when the operational speed of the generator 14 rotor shaft 44 is reached as described).
Regarding Claim 4, Nguyen in view of Hurley teaches the claimed invention as discussed above.  Nguyen in view of Hurley additionally teaches wherein the controller is further configured to determine the rotation speed of the electric generator/synchronous condenser via measurement of grid frequency (Hurley teaches determining the rotational speed of the electric generator as described above, in order to determine the operational speed, e.g. 1800 or 3600 rpm as discussed at col. 5, ll. 24-28, one must know what the operational speed is and, in the case of synchronous 
Regarding Claim 10, Nguyen in view of Hurley teaches the claimed invention as discussed above.  Nguyen additionally discloses a speed sensor for sensing a speed of the first power turbine 18 (read para. 0019, a sensor is necessarily provided in order to determine when the operational speed of the generator 14 rotor shaft 44 is reached as described, this speed is representative of the power turbine which directly acts on the rotor shaft 44 accelerating the generator via engagement of the clutch 46).
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US 2018/0298777) in view of Hurley (US 6,140,803) and further in view of Acquisti (US 2015/0152783).
Regarding Claim 5, Nguyen in view of Hurley teaches the claimed invention as discussed above.  Nguyen does not disclose the gas turbine plant of claim 1 further comprising: a second gas turbine; a second power turbine fluidly connected to the second gas turbine, the second power turbine absent mechanical connection to the second gas turbine, the second power turbine mechanically coupled to the electric generator.
Acquisti discloses in Fig. 2, a first gas turbine 27 (left side of figure) and a power turbine 29 (left side of figure) connected to drive a generator 21 (read para. 0035) through a clutch 21A.  Acquisti teaches in Fig. 2, further comprising: a second gas turbine 27 (right side of figure); a second power turbine 31 fluidly connected to the 
It would have been obvious to one of ordinary skill in the art at the time of filing to have further modified Nguyen in view of Acquisti further, duplicating the system comprising first gas turbine, first power turbine, and first clutch and connecting the second components to the generator as taught by Acquisti because using two distinct turbines, i.e. turbine engines, allows a higher flexibility in operation, the efficiency of the engines can be optimized, one of the turbines can be selectively turned off, and failure of one engine will not cause entire plant shut-down (Acquisti para. 0045).
Regarding Claim 6, Nguyen in view of Hurley and Acquisti teaches the claimed invention as discussed above.  Nguyen as discussed above teaches the first clutch according to the configuration of the second clutch of claim 6.  The combination teaches duplication of the clutch for connection with the generator such that the combination has the second clutch of claim 6 connecting the second power turbine to the generator.
Regarding Claim 7, Nguyen in view of Hurley and Acquisti teaches the claimed invention as discussed above.  Hurley teaches the controller configured to control the first power turbine acceleration according to the functions of claim 7 as discussed above although the functions are performed on the first power turbine.
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the controller of Nguyen in view of Hurley and Acquisti so that the controller functions taught by Hurley are applied to the second gas turbine engine and second power turbine in order to enable successful synchronization of the synchronous 
Regarding Claim 8, Nguyen in view of Hurley and Acquisti teaches the claimed invention as discussed above and wherein the first and third maximum accelerations are equal and the second and fourth maximum accelerations are equal.  Hurley teaches the controller function controlling the accelerations for the first power turbine and the second power turbine as discussed above, the controller function being the same for both the first power turbine and the second power turbine such that the first step accelerations (first and third maximum accelerations) are equal and the second, subsequent step accelerations (second and fourth maximum accelerations) are equal.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US 2018/0298777) in view of Hurley (US 6,140,803) and further in view of Ullyott (US 6,278,262).
Regarding Claim 9, Nguyen in view of Hurley teaches the claimed invention as discussed above.  Nguyen additionally discloses the first clutch is a self-contained compact clutch 46 (see Fig. 1, where the clutch is a stand-alone component, i.e. self-contained) and wherein the clutch is an overriding/overrunning clutch (read para. 0013, ll. 10-17).  Nguyen does not explicitly disclose wherein the self-contained compact clutch comprises one of a sprag clutch, a roller ramp clutch, a wrap spring clutch and a wedge style clutch.
Ullyott discloses in Fig. 1, a gas turbine 12 (read col. 2, l. 50) which drives a generator 18 through a self-contained compact overriding/overrunning clutch 16 (read col. 2, l. 64-col. 3, l. 2) similar in configuration to that of Nguyen.  Ullyott further teaches 
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the clutch Nguyen in view of Hurley to comprise one of a sprag clutch, a roller ramp clutch, a wrap spring clutch and a wedge style clutch as taught by Ullyott as part an art recognized suitability of the particular clutch taught by Ullyott for the intended purpose of driving a generator with a gas turbine as taught by Ullyott.  See MPEP 2144.07.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached Notice of References Cited.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE D FORD whose telephone number is (571)272-8140.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/R.D.F/	/GERALD L SUNG/                                                                                 Primary Examiner, Art Unit 3741                                                                                                                       Examiner, Art Unit 3741